The opinion of the court was delivered by
Allen, J. :
The principal question presented in this case has been disposed of in another case between the same parties, just decided. The only further question necessary to be now considered arises on the eleventh instruction given by the court to the jury. If nothing more had been given than is quoted in the brief of counsel for appellant, error would have been committed, but the whole instruction is as follows :
“ One of the defenses made by the defendant in this case is what is known as an alibi; that is, that the defendant was in another place at the time of the commission of the crime. This is a proper defense, if proven ; and if, in view of all the evidence, the jury have a reasonable doubt as to the presence of the defendant at the time and place when the crime was committed, they should give the defendant the benefit of the doubt, and find him not guilty.”
This instruction, taken as a whole, did not cast on *611the defendant the burden of proving his absence from the place where the crime was committed, but distinctly told the jury that if they were in doubt as to his presence they should give him the benefit of that doubt. It would be hypercritical to hold this instruction erroneous merely because a disconnected portion of a sentence would be erroneous standing by itself.
The judgment is affirmed.
All the Justices concurring.